                UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF FLORIDA
                     FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                               Case No. 2:05-cr-23-FtM-33SPC

CALVIN BERNARD COCHRAN
                             /

                           ORDER

     This matter is before the Court pursuant to Defendant

Calvin Bernard Cocharn’s pro se construed Motion to Amend the

Judgment (Doc. # 57), which was filed on December 11, 2018.

The Government responded on January 2, 2019. (Doc. # 59). For

the reasons articulated below, the Motion is denied.

Discussion

     On March 16, 2005, the Government charged Cochran in a

one-count indictment with being a felon in possession of a

firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(e).

(Doc. # 1). Cochran entered into a plea agreement with the

Government on August 24, 2005. (Doc. # 24).    On December 21,

2005, this Court sentenced Cochran to “a total term of 211

Months to run concurrently with State Court case” as well as

five years supervised release. (Doc. # 39 at 2).       Judgment

reflecting the sentence was entered on December 29, 2005.

(Doc. # 39). On January 13, 2006, Cochran filed a direct

appeal of his sentence. (Doc. # 40).   On September 26, 2006,
the Eleventh Circuit affirmed the judgment against Cochran.

(Doc. # 49). The Eleventh Circuit enforced the appeal waiver

found in the plea agreement. (Id.).

     At this juncture, Cochran has filed a Motion in which

he correctly notes that his federal sentence was ordered to

run concurrently with his state court sentence. (Doc. # 57).

However,   Cochran   incorrectly   posits:   “the   Judgment    and

Commitment failed to reflect this concurrent order. As a

result of this failure, the BOP is refusing to credit my

federal sentence for the pretrial time spent in state custody

and to run my federal sentence concurrently with the state

sentence.” (Doc. # 57).

     The Judgment is before the Court and it clearly and

unambiguously states that the state and federal sentences are

to run concurrently. (Doc. # 39). The Motion is therefore due

to be denied.    The Court also draws from the Government’s

Response to the Motion to explain that: “Jail credit is

governed by 18 U.S.C. § 3585(b). [Cochran] received credit

from the date of arrest by the state on 08-19-2004 through 02-

06-2005, the day before the 1st sentence was imposed. In this

case it was the state sentence imposed on 02-07-2005.          Jail

credit cannot be applied after any sentence federal or state

commences.” (Doc. # 59 at 1-2).

                               2
     Accordingly, it is

     ORDERED, ADJUDGED, and DECREED:

     Defendant Calvin Bernard Cocharn’s pro se construed

Motion to Amend the Judgment (Doc. # 57) is DENIED.

     DONE and ORDERED in Chambers, in Tampa, Florida, this 3rd

day of January, 2019.




                              3
